 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LEE FOSTER,                                No. 2:21-CV-0316-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis (ECF

19   No. 19). Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

20   § 1915(a). The Court will thus grant Plaintiff’s request to proceed in forma pauperis.

21                  Because the Court has granted a separate motion to proceed in forma pauperis, the

22   Court will also accordingly deny Plaintiff’s pending motion for an extension of time to file a

23   certified copy of his trust account statement (ECF No. 17) as unnecessary.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.       Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 19) is

 3   GRANTED; and

 4                2.       Plaintiff’s motion for an extension of time to file a certified copy of his trust

 5   account statement (ECF No. 17) is DENIED as unnecessary.

 6

 7   Dated: June 8, 2021
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
